 

Exhibit 10.10

 

ACCORD AND SATISFACTION AGREEMENT

 

 

This  Accord  and  Satisfaction  Agreement  (this  “Settlement”)  is  made  on 
October  13,  2011,  between Thomas  R.  Morgan,  an  individual  with  an 
address  at  13800  Coppermine  Road,  2nd  Floor,  Herndon, Virginia,  20171 
(“Creditor”),  Intelspec  International,  Inc,  a  Nevada  corporation 
(“Debtor”),  and Infrastructure Developments Corp., a Nevada corporation and the
Debtor’s parent company (“Parent”).

 

SECTION ONE: ACKNOWLEDGEMENT OF EXISTING OBLIGATION

 

On August 5, 2008, Debtor entered into an Employment Agreement (the “Agreement”)
with the Creditor.

The parties acknowledge that Debtor and/or Parent are indebted to the Creditor
as of August 4, 2011, for

one hundred and nine thousand, nine hundred and eighty dollars ($109,980) and
other amounts pursuant

to the Agreement.

 

SECTION TWO: AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

 

Debtor,  Parent  and  the  Creditor  desire  and  agree  to  provide  for  the 
payment  of  the  above-stated

indebtedness and provide for the full satisfaction of the terms and obligations
of the Agreement and any

other outstanding amounts due to the Creditor at August 4, 2011, in accordance
with terms and provisions

different from, and in substitution of, the terms and obligations of the
Agreement.

 

SECTION THREE: CONSIDERATION

 

In  consideration  of  the  mutual  promises  contained  in  this  Settlement, 
Debtor,  Parent  and  the  Creditor agree as follows:

 

a.  Method  of  Payment:  Parent  agrees  to  pay  to  the  Creditor  and  the 
Creditor  agrees  to  accept

from  Parent,  in  full  satisfaction  of  the  indebtedness  described  in 
Section  One,  above,  three

million  six  hundred  and  sixty  six  thousand  (3,666,000)  shares  of 
Parent’s  common  stock,

valued  at  $0.03  per  share,  or  an  aggregate  of  $109,980,  as  full 
consideration  for  the  debt

owed to the Creditor by Debtor and/or Parent as described in Section One, above.

 

b.  Satisfaction:  On  execution  of  this  Settlement  and  Parent’s  board 
of  directors’  resolution

authorizing  the  issuance  of  3,666,000  shares  of  Parent’s  common  stock 
to  the  Creditor

provided for in Section Three (a), above, the original indebtedness of Debtor
and/or Parent to

the  Creditor,  as  described  in  Section  One,  above,  will  be  forever 
cancelled  and  discharged,

and  Creditor  will  immediately  and  forever  release  Debtor  and/or  Parent 
from  any  and  all

obligations under the Agreement or otherwise, through August 4, 2011.

 

In witness whereof, the parties have executed this Settlement on the date first
mentioned above.

 

Creditor                                               Debtor       
                                         Parent

 

/s/ Thomas R. Morgan                          /s/ Shawn
Teigen                                  /s/ Eric Montanton              

Thomas R. Morgan                              Shawn Teigen     
                                Eric Montandon

                                                            Representing
Debtor’s                         Representing Parent’s

                                                            board of
directors                                board of directors

 

--------------------------------------------------------------------------------

 